O.rder denying jury issue affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Hervey W. Lincoln, late of Brookline, deceased, denying a motion of the contestants for the framing of an issue for trial by" jury. The issue was whether one bequest in a codicil was procured by undue influence. Upon consideration of the statements of expected evidence and recognizing the element of discretion vested in the probate judge, we are of opinion -that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437.